Exhibit [ATHEROGENICS, INC. ] FOR IMMEDIATE RELEASE AtheroGenics Announces Encouraging Interim Results from Phase 3 Clinical Trial of AGI-1067 in Type 2 Diabetes - Company to Host Conference Call and Webcast on April 14, 2008 at 9 a.m. EDT - ATLANTA, Ga. – April 14, 2008 – AtheroGenics, Inc. (Nasdaq: AGIX), a pharmaceutical company focused on the treatment of chronic inflammatory diseases, today released topline results from a planned interim analysis of its ongoing ANDES Phase 3 clinical trial of AGI-1067 for the treatment of Type 2 diabetes. ANDES is evaluating two dose levels of AGI-1067 given once daily over six months. The primary efficacy endpoint is change in hemoglobin A1c (A1c) from baseline compared to placebo in patients with Type 2 diabetes. The interim analysis of 806 patients who completed three months in the study showed dose-related, statistically significant reductions in A1c.The mean changes for patients in the 150 mg, 75 mg, and placebo arms were 0.5 percent, 0.3 percent, and 0.1 percent respectively, (p<0.001 for 150 mg versus placebo, p0.001 for 75 mg versus placebo). “The ANDES trial is ongoing and we must await final data before drawing firm conclusions,” commented Alexander Fleming, M.D., Acting Chief Medical Officer. “We are encouraged by these early results, which show a meaningful reduction in blood sugar for patients with diabetes taking AGI-1067.The interim data also suggest that this three month assessment may not be capturing the full effect of AGI-1067 on A1c reduction, which is the standard clinical measure of blood sugar control.” “These interim results reinforce our belief that AGI-1067 may have the potential to introduce a new therapeutic approach for the treatment of patients with diabetes,” said Russell M. Medford, M.D., Ph.D., President and Chief Executive Officer at AtheroGenics. “We believe these results are sufficiently promising to allow for the planning of a second registration study.We plan to work with the FDA to gain their concurrence on the design of the next study.” Based on a preliminary review of the safety data, AGI-1067 was well-tolerated. The interim analysis showed no difference in discontinuations between groups receiving active drug and placebo. There has been one unexplained case of elevated liver enzymes greater than five times the upper limit of normal in each of the drug arms. These cases consisted only of moderate enzyme elevations without increases in bilirubin. The liver enzyme elevations either have resolved or are resolving. Because of the small number of these incidents, no conclusions should be drawn regarding AGI-1067’s effect on the liver in the ANDES study until final data are available. An independent Data Safety and Monitoring Board recently reviewed these and other data from the clinical trial and recommended that the trial continue to completion. ANDES Trial Design The primary endpoint of ANDES (AGI-1067 as a Novel anti-Diabetic agent Evaluation
